Citation Nr: 1536160	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  06-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The June 2005 rating decision, in relevant part, found that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss and denied entitlement to service connection for a low back disability.  

A notice of disagreement was received in August 2005, a statement of the case was issued in July 2006, and a substantive appeal was received in July 2007.

In a November 2008 decision, the Board found that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss and remanded the issue of entitlement to service connection for a low back disability for further development.  

The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a "Joint Motion for an Order Vacating and Remanding the Board Decision" in October 2009.  In relevant part, the Joint Motion states that the parties agree that the Veteran had submitted new and material evidence and directing that the claim be remanded in order for the Board to consider the hearing loss claim on the merits.  In an October 2009 Order, the Court granted the Joint Motion, vacating the Board's November 2008 decision and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case was thus returned to the Board for further consideration.

In January 2011 the Board, in relevant part, vacated the portion of the November 2008 decision pertaining to the bilateral hearing loss issue.  It found that additional relevant service personnel records and service treatment records had been added to the record since the September 1970 decision and, therefore, VA must reconsider the claim pursuant to 38 C.F.R. § 3.156(c).  The Board then remanded the bilateral hearing loss claim for additional development along with issues of entitlement to service connection for tinnitus, hemorrhoids, and a low back disability.  On remand, a May 2015 rating decision granted entitlement to service connection for tinnitus and hemorrhoids.  The grants of service connection constitute full grants of those issues, and those issues are therefore no longer on appeal.

Following the issuance of a supplemental statement of the case in May 2015, the bilateral hearing loss and low back disability claims have been returned to the Board for further review.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in September 2004 and March 2005 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters were sent prior to the initial adjudication of the Veteran's claim in June 2005.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A March 2006 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board notes that the March 2006 letter was not issued prior to the initial adjudication of the Veteran's claim in June 2005, but that that claim was subsequently readjudicated, most recently in a May 2015 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, available identified private medical records, and VA medical records.  

The RO arranged for the Veteran to undergo VA examinations for the hearing loss claim in May 2005, November 2009, and May 2011.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  As will be discussed in more detail below, the VA audiologist (who conducted all three of the examinations in this case) found that the results of each of these examinations were unreliable and was thus unable to render a diagnosis of hearing loss.  No further action under the duty to assist is warranted in this case.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision on the Veteran's claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that he incurred this disability during his military service as a result of acoustic trauma he suffered during service.  He has reported that he suffered acoustic trauma during his combat service in the Republic of Vietnam.  

Under 38 U.S.C.A. § 1154(b) , in the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation; and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) has been defined as "credible evidence."  See, e.g., Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).

In the case at hand, the Veteran's DD Form 214 reflects that he was a rifleman who served in the Vietnam and earned a Purple Heart.  His in-service acoustic trauma is therefore substantiated.  The Board must next determine whether the Veteran has a current hearing loss disability and, if so, whether this disability is etiologically related to his military service.  

The Board notes that the Veteran has undergone three audiological examinations in connection with his claim.  The May 2005 VA examination report notes the following readings:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45/55
55
70
75
LEFT
80
75/75
70
70
70

Speech recognition was 30 decibels hearing level for the right ear and 45 decibels for the left ear.  In the diagnosis section of the examination report, the examiner noted that audiologic findings suggested a moderate hearing loss at 250 Hertz, rising to a mild hearing loss at 500 Hertz, dropping to a moderate hearing loss at 1000 to 2000 Hertz, further dropping on a moderately-severe hearing loss at 3000 Hertz, dropping to a severe hearing loss at 4000 to 6000 Hertz, and rising to a moderately-severe hearing loss at 8000 Hertz.  The left ear manifested severe hearing loss at 250 to 1000 Hertz, rising to a moderately-severe hearing loss at 2000 to 4000 Hertz, and dropping to a severe hearing loss at 6000 to 8000 Hertz.  Speech reception thresholds were in poor agreement with three frequency puretone average bilaterally.  The examiner noted that the Veteran's responses to puretones were somewhat inconsistent.  Word recognition was unreliable, as the Veteran added a plural onto many of the words that otherwise were correct responses.  The examiner determined that, due to the inconsistent responses by the Veteran during audiometric testing, the reported test results are not considered to be reliable and do not represent an accurate representation of current hearing sensitivity.  

The November 2009 VA examination report notes the following readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55/60
75
75
75
LEFT
85
80/85
80
80
85

The examiner noted that speech reception thresholds were 30 decibels hearing level in the right ear and 45 decibels hearing level in the left ear.  In the diagnosis section, the examiner noted that speech reception thresholds were in poor agreement with puretone average bilaterally.  Tympanograms were type A, indicating normal middle ear function bilaterally.  Ipsilateral left acoustic reflexes were absent from 500 to 4000 Hertz.  Contralateral right acoustic reflexes were present from 500 to 2000 Hertz and absent at 4000 Hertz.  Ipsilateral right reflexes were present from 500 to 1000 Hertz and were absent at 2000 to 4000 Hertz.  Otoacoustic emissions, a test of outer hair cell function, were present, but were weak for the left ear at 1500 to 4000 Hertz and for the right ear at 750 to 4000 Hertz and absent at all other test frequencies.  The examiner stated that, due to inconsistent responses by the Veteran during the audiometric evaluation, the reported test results are not considered reliable and do not provide an accurate representation of current hearing sensitivity.  

The May 2011 VA examination report notes the following readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60/70
70
70
70
LEFT
85
90/90
85
85
95

The examiner noted that speech reception thresholds were 35 decibels hearing level in the right ear and 55 decibels hearing level in the left ear.  The examiner noted that, due to inconsistent responses by the Veteran during the audiologic evaluation, the reported test results are not considered to be reliable and do not provide an accurate representation of current hearing sensitivity.  In the diagnosis section, the examiner noted that the audiologic findings were inconsistent.  Puretone average was in poor agreement with speech reception thresholds bilaterally.  He noted that the Veteran reported that "he 'cannot stand being locked up in the sound room,' causing anxiety.  Therefore an accurate audiogram cannot be obtained."  

In the October 2009 Joint Motion for Remand, the parties stipulated that the May 2005 VA examination report constituted new and material evidence because, at the time of the September 1970 rating decision that had necessitated the submission of new and material evidence, the record had not contained evidence of a current hearing loss disability.  The Joint Motion noted that, "[a]lthough the audiologist's view that Appellant's inconsistent responses rendered the test results unreliable and inaccurate ... would be pertinent if the merits were being decided, the issue before the Board was whether the evidence raises a reasonable 'possibility' that Appellant meets the numeric requirements for a hearing-loss disability under section 3.385."  The Joint Motion therefore found that the May 2005 VA examination report constituted new and material evidence to reopen the claim, and the claim was remanded to the Board for adjudication on the merits.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinions on the question of whether the Veteran has a current hearing loss disability are those from the VA examiner in May 2005, November 2009, and May 2011.  The author of these opinions is an audiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran, and he provided a highly detailed description of his examination findings.  The examiner ultimately found that a hearing loss disability could not be diagnosed based on the results of any of these examinations.  In each examination report, the examiner has provided a detailed description of the testing results, explaining his basis for determining that the testing results were inconsistent and, therefore, unreliable.  For these reasons, the Board finds these examination reports to be highly probative to deciding this claim.  

The Board has reviewed the remaining evidence of record, including VA and private medical evidence, and none of this evidence contains a diagnosis of hearing loss for VA purposes.

The Board acknowledges that the Veteran himself believes that he has a current hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties, he does not possess the necessary medical expertise to diagnose a hearing loss disability pursuant to VA regulations.  This evidence, therefore, is not competent to establish a current bilateral hearing loss disability.
  
The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 1970 VA examination findings and the 2005, 2009, and 2011 VA examination findings do not show credible evidence of a current hearing loss disability for VA purposes or that any hearing difficulties in service persisted in the years following the Veteran's active duty manifested to a hearing loss disability for VA purposes.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In the absence of a current bilateral hearing loss disability, service connection cannot be granted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

The Veteran has also claimed entitlement to service connection for a low back disability, which he essentially contends was incurred during his military service.  He underwent a VA examination in April 2011 in order to diagnose any current low back disability and to determine the etiology of any such disability.  

The resulting VA examination report diagnoses lumbar back strain and mild thoracic kyphosis.  The Board finds it necessary to obtain a new opinion with respect to the lumbar back strain diagnosis, as its rationale appears to be based on an inaccurate factual predicate.  Specifically, the examiner found that "it is less likely than not that the [Veteran's] present lumbar complaints are related in any way to his thoracic kyphosis."  He noted that the Veteran "has had no complaints regarding the lumbar spine from when he was in the service to his present discharge."  

The Board notes that the assertion of no complaints regarding the lumbar spine from service to the present is factually inaccurate, as service treatment records note low back complaints from the Veteran.  (The October 1968 induction examination report notes a clinical spinal abnormality of mild dorsal kyphosis, but it notes no other spinal disability.)  A November 1969 service treatment record notes that the Veteran sought treatment for complaints in the lumbar region that have lasted approximately three to four months.  He could not remember any specific trauma to the lumbar region.  The impression of "low back pain" was listed.  A December 1969 service treatment record notes that the Veteran has had low back pain for the past four months with no definite reason why.  He did not remember any strain, but he did note that he could have strained it.  On palpation, the L2-3 area was very tender, down to his coccyx.  There was no pain above the L4-5 area.  There was pain whenever the Veteran bent forward, such as to tie his shoes.  No crepitus was felt in the lumbar area, and no abnormalities were noted in the area.  No edema was noted.  He was going to be referred for further evaluation for possible spinal injury.  He never mentioned any paralysis or loss of strength.  

Post-service, notations of back pain appear in private medical records dated in June 1993, other unspecified dates in 1993, January 1994, 1995, 1996, November 1997, November 1998, November 2001, November 2003.  The June 1993 record notes that the Veteran has a history of back pain since June 1993 and that the Veteran denied a history of trauma.  The 1995 record notes that the Veteran has chronic low back pain.  The November 1998 record notes that the Veteran has back pain secondary to degenerative joint disease.

The Board finds it necessary to remand this claim in order to obtain an opinion that takes into consideration the Veteran's history of in-service and post-service low back complaints.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the April 2011 VA spine examination report.  The examiner should review the file and address the following:

While the April 2011 VA examiner found that "[t]he [Veteran] has had no complaints regarding the lumbar spine from when he was in the service to his present discharge," the examiner's attention is directed to in-service complaints of low back pain noted in November 1969 and December 1969, and post-service complaints of back pain noted in private treatment records dated in 1993, 1994, 1995, 1996, 1997, 1998, 2001, and 2003.  In light of the foregoing, the examiner is asked whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability is etiologically related to his military service to include any symptomatology noted in service.  

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


